IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0845-20


                                ROY OLIVER, Appellant

                                              v.

                                 THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         DALLAS COUNTY

      HERVEY, J., delivered the opinion of the unanimous Court. YEARY, J., filed a
concurring opinion in which SLAUGHTER, J., joined.

                                       OPINION

       Appellant, Roy Oliver, a police officer, shot a teenager leaving a high-school party

with his brothers and some friends. Appellant was convicted of murder, sentenced to 15

years’ confinement, and fined $10,000. Following the shooting, Appellant gave a

statement to an internal affairs investigator after he was told that he could be fired if he

did not. In Garrity v. New Jersey, 385 U.S. 493, 500 (1967), the Supreme Court held that
                                                                                       Oliver–2




statements of police-officer defendants given on threat of employment termination are

involuntary and that use of those statements by the prosecution violated the defendant

officers’ right against self-incrimination. Id. Appellant argued at trial that the initial

burden was with the State, but the trial court disagreed. The court of appeals affirmed the

ruling of the trial court in an unpublished opinion. Appellant filed a petition for

discretionary review, which we granted, asking us who bears the burden to demonstrate

that a Garrity statement was not used in any way by the prosecution. Having considered

the parties’ briefs and the record, however, we conclude that our decision to grant review

was improvident. We therefore dismiss Appellant’s petition for discretionary review as

improvidently granted.

Delivered: June 22, 2022

Do Not Publish